Citation Nr: 0410833	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active duty with the Philippine Commonwealth Army 
from December 1941 to October 1942 and with the Regular Philippine 
Army from February 1945 to March 1946.  He was a prisoner of war 
(POW) from April 10 to October 14, 1942.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Philippines.

The appellant, the widow of the late veteran, provided testimony 
before a Hearing Officer at the RO in October 2002, of which a 
transcript is of record.


REMAND

The veteran died at home on June [redacted], 1998, due to cardiopulmonary 
arrest due to fluid and electrolyte imbalance, malnutrition and 
sepsis secondary to fistula, common bile duct (post operative) 
[with a contributory factor of old age].

Service connection was established during the veteran's lifetime 
for residuals, gunshot wound to the right arm (major) with healed 
fracture of the humerus, healed scar and traumatic arthritis of 
the right elbow with injury to Muscle Groups V and VI, rated as 30 
percent disabling from March 1946 until the veteran's death.  His 
treating physician has opined that the pain and symptoms of this 
disability were not a factor in his death.

However,  the veteran was a POW in 1942, and is presumed to have 
had certain diseases or disabilities including avitaminosis and 
malnutrition.

A private physician has stated that he treated the veteran from 
1955 to 1956 for problems associated with his upper and lower 
extremities disability.

A statement is of record from a private physician dated in 1989 to 
the effect that the veteran was experiencing avitaminosis and 
secondary malnutrition.  There was no opinion given as to the 
etiology and/or duration of either.

A VA examination was undertaken in 1989 at which time findings 
included no residuals of avitaminosis, malnutrition or dysentery, 
multiple orthopedic problem, right bundle branch block and a 
history of prostate problems.  

Subsequent private treatment reports and assessments were entered 
into the record.  One private physician reported that ultrasound 
undertaken in 1989 revealed gallstones, splenomegaly, right 
cortical cyst and post-transurethral resection of the prostate.

Chest X-rays and other clinical findings from May 1998 showed a 
tortuous aorta, some heart enlargement and other accentuated 
pulmonary vascular markings, and orthopedic problems.  A surgical 
pathology report from June 1998 showed chronic cholecystitis and 
cholecystectomy.  

Another private physician reported treating the veteran several 
weeks prior to death for niceably high output fistula on the 
common bile duct with excoriation infection of the surrounding 
skin.  

The RO has undertaken a concerted effort to inform the appellant 
as to what is required to support her claim.  However, it is not 
entirely clear that she has a firm grasp of all of the parameters 
thereof.

Moreover, there are some remaining issues with regard to the 
veteran's status as a POW and various presumed disabilities 
therein, specifically avitaminosis and malnutrition; whether they 
had lingered throughout his lifetime; and to what extent may that 
have been contributors to his death. 

The Board finds that in order to afford the appellant every due 
process, the case must be remanded for the following actions:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  She should 
be invited to provide documentary information from any other 
physicians who may have treated her husband for malnutrition or 
avitaminosis or any gastrointestinal problems in the time from 
service until his death, and to the extent that the RO is able, it 
should assist her in that regard.

2.  The entire claims file should be submitted to a VA physician 
who should be asked to review the evidence and provide an opinion 
as to the likelihood of a relationship between any malnutrition 
from 1942 and the veteran's subsequent gastrointestinal problems 
to include the malnutrition shown several years before and at the 
time of the veteran's death.  All aspects of this issue should be 
addressed by the physician, with appropriate annotations to the 
evidence of record.

3.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 is completed. See 38 U.S.C.A. §§ 
5103(a), 5103A; Quartuccio v. Principi , 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  Any binding and 
pertinent court decisions that are subsequently issued also should 
be considered.  

The RO should also review the requested VA medical opinion to 
ensure that it is responsive to and in complete compliance with 
the directives of this remand, and if not, the RO should implement 
corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development deemed essential, the RO 
should readjudicate the claim of entitlement to service connection 
for the cause of the veteran's death on all bases, including 
presumptive considerations relating to former POWs, and based upon 
the entire evidence of record.  All pertinent law, Court 
decisions, and regulations should be considered.  If the claims 
remain in denied status, the appellant should be provided with a 
supplemental statement of the case, which includes notice of any 
additional pertinent laws and regulations that were used, and a 
full discussion of action taken on the veteran's claims.  A 
reasonable period of time for a response should be afforded.

5.  Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the appellant until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



